Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 1 of 18 PageID #: 12858




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRCT OF NEW YORK



      MARGARITA DELGADO, et al.,

      Individually and on Behalf of All Others
      Similarly Situated,                                 Case No. 13 Civ. 04427 (NGG) (ST)
          Plaintiffs,

      v.

      OCWEN LOAN SERVICING, LLC, et al.,

          Defendants.


   DECLARATION OF STEVEN L. WITTELS IN SUPPORT OF UNOPPOSED MOTION
          FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT

            I, Steven L. Wittels, declare as follows under penalty of perjury, pursuant to 28 U.S.C. §

  1746:

            1.     My firm, Wittels Law, P.C., is lead Class Counsel for Plaintiffs and the Class.

  Based on my active participation and supervision in all material aspects of the prosecution and

  settlement of this consumer fraud class action, I have personal knowledge of the matters set forth

  herein.

            2.     I respectfully submit this Declaration in support of Plaintiffs’ Unopposed Motion

  for Final Approval of the Class Action Settlement. Filed separately as ECF No. 423-2 and

  attached hereto as Exhibit A is the parties’ proposed Final Order approving the Settlement and

  dismissing this case with prejudice. Accompanying this Declaration is Plaintiffs’ supporting

  Memorandum of Law that demonstrates why, under governing decisional law, this Court should

  grant final approval of the Settlement and the other relief requested.
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 2 of 18 PageID #: 12859




  I.     Introduction to the Proposed Settlement and Relief Sought by This Motion

         3.      This Settlement for which final approval is sought resolves the claims of Plaintiffs

  Margarita Delgado, William Sheppard, Geraldine Mahood, Kevin Chowning, Lya Chowning,

  Paul Emmert, Carolyn Toth, Brian Rafacz, Jennifer Hendricks, Cynthia Beniwal, Kimberly

  Kayes, Justin Wisnewski, Laurie Cheamitru, Dale Zimmer, Michael Benhamu, Meghan Fox,

  Dan Wilkinson, Kent Collier, Theresa McCullough, Ben Elliott, Jason Abt, Nathan May, Cami

  Peloza, and Terry Oliver (collectively “Plaintiffs”) and the Class against Defendants Ocwen

  Loan Servicing, LLC (“Ocwen”), Cross Country Home Services, Inc. (“CCHS” or “Cross

  Country”), and Sandra Finn (collectively, “Defendants”).

         4.      On February 20, 2019, this Court granted preliminarily approval of the Settlement

  (ECF No. 417). A true and correct copy of the preliminarily-approved Settlement Agreement is

  docketed as ECF No. 415-1.

         5.      Wittels Law (“Class Counsel”) was retained by Lead Named Plaintiffs Margarita

  Delgado and William Sheppard in 2013 to prosecute their claims against Defendants for 1) their

  use of “check solicitations” to enroll mortgage customers into Cross Country’s plans, and 2) their

  subsequent billing for Cross Country’s plans via a line item on consumers’ monthly mortgage

  statements.

         6.      Before bringing the instant action, Plaintiffs’ counsel exhaustively investigated

  Plaintiffs’ claims, communicated with Plaintiffs, reviewed their files, obtained samples of

  Defendants’ marketing materials, performed extensive legal and factual research, and developed

  a comprehensive litigation strategy.

         7.      Plaintiffs’ Final Approval Motion seeks final approval of the Settlement of this

  consumer class action—a settlement achieved after extensive investigation, motion practice and




                                                   2
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 3 of 18 PageID #: 12860




  discovery, including Defendants’ multiple attempts to dismiss the action, discovery involving

  extensive data analysis by two experts, review of hundreds of thousands of pages of Defendants’

  internal documents, preparation for trial involving a dozen in limine motions, four mediations which

  did not result in settlement, and a full-day mediation overseen by David Geronemus, Esq. at

  JAMS—a highly regarded mediator with considerable experience in mediating consumer class

  actions—which resulted in the parties’ negotiated Settlement Agreement, effective February 6,

  2019.

          8.     After the mediation with David Geronemus on April 24, 2018, which was

  followed by many months of intense follow-up negotiations between counsel, the parties reached

  agreement on the settlement amount and several other key injunctive relief provisions that make

  available substantial compensation to proposed Class members of up to $25,460,542.66 (as of

  June 30, 2019) and includes approximately $12,500,000 in programmatic relief. In the many

  months following the mediation the parties negotiated the remaining terms of the settlement with

  Mediator Geronemus’s assistance, which are memorialized in the Settlement Agreement, as well

  as the Class Notices approved by this Court on February 20, 2019 (ECF No. 417). At all times,

  the Parties’ negotiations have been vigorous, adversarial, and at arms’ length.

          9.     As described in the Settlement Agreement, each Class member who has submitted

  a valid claim is entitled to a refund benefit of up to seventy-seven percent (77%) of all premiums

  paid that have not been previously refunded.

          10.    In arriving at this favorable result, Class Counsel considered the uncertain outcome

  and risks of the litigation, including Defendants’ ability to pay, as well as the difficulties and

  delays inherent in this complex, multi-state class action litigation and the likelihood of protracted

  appeals. Class Counsel further acknowledge that both certification of the Class and ultimate




                                                    3
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 4 of 18 PageID #: 12861




  success on the merits remain uncertain. Plaintiffs believe that their claims have merit and that the

  evidence developed to date supports their case. Despite the strengths of their case, Plaintiffs are

  mindful of Defendants’ ongoing challenges to proof, and their renewed defenses to the claims in

  this matter. Plaintiffs further recognize and acknowledge the further expense and length of time

  that proceedings necessary to prosecute this matter through trial, post-trial proceedings, and

  likely appeals would entail. After almost six years of litigation and analysis of discovery and the

  pertinent case law, as well as multiple mediations and arms’ length negotiations, Class Counsel

  has concluded that the Settlement set forth in the Settlement Agreement is fair, reasonable, and

  adequate, and that the Settlement confers substantial benefits upon, and is in the best interests of,

  Plaintiffs and the Class.

         11.     Defendants have consistently maintained that their conduct was lawful.

  Nevertheless, they likewise recognize the risks inherent in litigation, the significant expense

  associated with defending a class action, the costs of any appeals, and the continued disruption to

  their operations arising out of this litigation. Defendants also recognize the risk that a trial on

  class-wide claims might present.

  II.    Plaintiffs’ Complaint, Discovery, and the Parties’ Settlement Negotiations

         12.     On August 6, 2013 Plaintiffs Margarita Delgado and William Sheppard filed a

  Class Action Complaint against Defendants in the United States District Court for the Eastern

  District of New York on behalf of themselves and all others similarly situated, alleging that they

  (a) were enrolled in Cross Country home warranty plans without their knowledge through

  Defendants’ use of a check solicitation as a marketing method, and (b) continued to be billed for

  home warranty plans for almost a year without their knowledge, through Defendants’ practice of

  billing for the plans via Ocwen’s monthly mortgage statements.




                                                    4
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 5 of 18 PageID #: 12862




          13.        The Complaint sought monetary relief and treble damages, interest, an order

  enjoining Defendants’ improper practices, and attorneys’ fees and costs.

          14.        Discovery taken in the case demonstrates that when Margarita Delgado and

  William Sheppard first filed suit in the summer of 2013 Defendants were in the midst of sending

  out millions more check solicitations, which mailings were immediately halted as a direct result

  of this lawsuit.

          15.        Plaintiffs’ counsel also engaged in massive and hard-fought discovery during the

  multi-year pendency of this litigation; indeed, the parties’ numerous disputes led to a remarkable

  30+ motions and 35+ conferences and hearings before Magistrate Judges Tiscione and Levy.

  From the start of this litigation, there was little consensus by the parties on any aspect of the

  case. Disputes over ESI and word searches alone consumed months of the parties’ and the

  Court’s time and involved IT experts from both sides. The parties litigated vigorously every step

  of the way, from disputes over the scope of discovery, to the arbitrability of certain Plaintiffs’

  claims, to complex questions of privilege, admissibility, and class certification. Both sides

  served lengthy and multiple rounds of document requests and interrogatories, leading to

  numerous conferences first among counsel and then with the Court to resolve disputes over the

  number, propriety, and import of the requested discovery. All told, Defendants made over 75

  separate document productions resulting in Plaintiffs’ reviewing over 400,000 pages of

  documents, which consumed vast amounts of attorney time. Plaintiffs and Defendants also

  exchanged detailed letters identifying alleged discovery deficiencies and met and conferred on

  countless discovery issues.

          16.        As part of their investigation and in preparation for their class certification motion

  and for a trial on the merits, Plaintiffs also engaged the services of two experts—Dr. Alexander




                                                       5
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 6 of 18 PageID #: 12863




  Vekker, University of Pennsylvania Professor of Economics and Statistics, and Dr. Itamar

  Simonson, Professor of Marketing at the Stanford University Graduate School of Business—who

  provided their expertise on the statistical assessment of Defendants’ data productions and

  consumer behavior, respectively. Defendants engaged the services of Dr. Larry Chiagouris,

  Professor of Marketing at Pace University’s Lubin School of Business, as a rebuttal expert.

         17.     Throughout the 5+ years of litigation, the parties also engaged in heavy deposition

  practice, with Plaintiffs deposing eleven of the central executives and personnel involved in

  Defendants’ check marketing and issuing twelve third-party subpoenas, and Defendants

  deposing 26 Plaintiffs, plus Plaintiffs’ marketing expert Dr. Simonson, and a former CCHS

  employee who submitted a declaration supporting Plaintiffs’ claims.

         18.     Defendants also attempted two rounds of dismissal motions in this case. After the

  Court denied in large part Defendants’ first dismissal motion in September 2014, CCHS enacted

  a refund policy for any check customers who never used the plans and called CCHS to complain.

  (Defendant CCHS later revoked this refund policy). In May 2015 Defendants also attempted to

  compel many Named Plaintiffs to arbitrate their claims based on arbitration clauses in certain

  pamphlets allegedly mailed to these consumers after they negotiated Defendants’ solicitation

  checks. After the Court denied Defendants’ arbitration motion without prejudice pending a trial

  on the issue of whether these Plaintiffs’ signatures on the checks were obtained through fraud

  (scheduled for April 2017), the parties engaged in exhaustive trial preparation, exchanging

  lengthy pre-trial submissions as well as briefing twelve in limine motions. However, on the eve

  of trial CCHS withdrew its arbitration motion and the parties thereafter agreed to forego trial on

  the motion to compel with Plaintiffs reserving their right to move for sanctions on an issue that

  had consumed nearly two years of litigation and motion practice. The Court ultimately granted




                                                   6
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 7 of 18 PageID #: 12864




  the withdrawal and authorized additional dispositive motion practice. On June 29, 2017,

  Defendants jointly filed a Motion to Dismiss Plaintiffs’ Fourth Amended Complaint and Strike

  Class Allegations, which the Court later denied in substantial part.

         19.     Concerning the settlement negotiation process, the parties participated in their

  first mediation on May 9, 2016, with Rodney Max of the ADR firm Upchurch Watson White &

  Max. The parties exchanged thousands of documents and other data to assess the claims and

  defenses and to calculate damages in advance of the mediation. Using the documents provided

  by Defendants and Plaintiffs’ counsels’ research and investigation, and in consultation with their

  experts, Plaintiffs prepared and submitted a comprehensive mediation brief. In support of their

  position, Defendants also submitted a mediation brief. After failing to reach agreement at the

  initial mediation, the litigation resumed. The parties later held three additional mediation

  sessions with Magistrate Judge Tiscione—on October 11, 2016, February 15, 2017, and March

  22, 2017—which similarly concluded without an agreement.

         20.     On March 16, 2018, after multiple submissions and hearings on Plaintiffs’ motion

  for sanctions against CCHS related to ESI matters, Judge Tiscione granted Plaintiffs’ motion.

  Thereafter, on April 24, 2018, with supplemental class certification briefing underway and

  almost five years after the lawsuit commenced, the parties participated in a fifth mediation, this

  time before David Geronemus of JAMS. At the conclusion of the mediation the parties reached

  a memorandum of understanding. Thereafter, the parties continued with forceful and protracted

  negotiations over the material terms of the settlement, resulting in the Settlement Agreement

  executed and effective on February 8, 2019. At all times, the negotiations were hard-fought,

  adversarial, and at arm’s length.




                                                   7
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 8 of 18 PageID #: 12865




  III.   The Notice and Claims Process

         21.     The Claims Administrator selected by the parties disseminated the Class Notice on

  April 19, 2019, followed by a Reminder Notice on May 17, 2019, pursuant to the Court’s

  Preliminary Approval Order.1 In designing the Notice program the parties were careful to adhere

  to best practices that have proven successful in similar consumer class actions, including sending

  a simple notice that directed Class members to quickly place a claim online, including via their

  smartphones.

         22.     On April 18, 2019 the Claims Administrator established a settlement website

  which was easy to access and navigate, highlighted the claim submission process, and was search

  engine optimized so that Class members could easily search for it if they did not have the web

  address in front of them (which address was prominently displayed on the postcard). The parties

  were also mindful of the problems associated with providing too much information on the

  website.

         23.     Regarding the claims process itself, the website’s home page prominently directed

  Class members to file claims and Class members were not required to provide any proof (such as

  proof of payment) to claim settlement benefits.

         24.     Before the Class Notice was disseminated, the parties also devoted substantial

  resources to quality assurance which included multiple edits to the website, design enhancement,

  and simplifying the steps for claim submission. This quality assurance resulted in a

  straightforward and intuitive claims process.

         25.     Class Counsel also took an array of steps to ensure that the Class was provided



  1
    The Claims Administrator has informed Class Counsel that as of June 21, 2019, 4,546 notices were
  returned as undeliverable, and after updating for new addresses, approximately 3,297 were
  re-mailed.


                                                     8
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 9 of 18 PageID #: 12866




  the best notice practicable, including fielding hundreds of communications—over 1,800 calls and

  50 emails—from Class members who had questions about how to submit claims and about the

  settlement process. Many of these Class members informed Class Counsel that they were glad

  that legal action had been taken to recover what they felt were fraudulent charges by Defendants,

  and they expressed strong approval of the Settlement. In addition, although not required by the

  Settlement Agreement Class Counsel secured Defendants’ cooperation to set up a designated

  hotline to field calls from Class members seeking to cancel their enrollment.

          26.     The Settlement Administrator has advised that as of the Claim Deadline—June 18,

  2019—10,454 claims had been filed, with an extraordinary 23.16% of Class members electing to

  share in the available benefits. 2 See accompanying Supplemental Declaration of Heffler Claims

  Group Administrator Joseph F. Mahan dated July 19, 2019, filed simultaneously with Plaintiffs’

  final approval motion. Notably, there have also been no objections to the Settlement to date, and no

  class members have opted out of the Settlement. Id. I have over three decades of class action

  experience and both the very high participation rate and the complete absence of objections and

  exclusions is an unmistakable sign of the Class’s overwhelming support for the Settlement. Indeed,

  of the dozens of class actions I have been involved in, this settlement stands out as one of the most

  successful.

          27.     The Settlement Administrator further informed counsel that as of July 5, 2019,

  approximately 3,659 Class members had called the Administrator’s toll-free number with questions

  related to the Settlement. Id. To date we have not received any reports from the Administrator as to

  any complaints from Class members about the Settlement terms, proposed service awards, or



  2
   Additionally, a number of Claims were filed after the claims period expired, and Class members also
  contacted Class Counsel to see if late Claims could be accepted, and the parties have been negotiating
  whether certain additional late Claims will be accepted.


                                                      9
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 10 of 18 PageID #: 12867




   requested attorneys’ fees.

           28.     My firm also responded to and returned over 1,800 calls from Class members. To

   date, Class Counsel has not received communications from any Class members expressing

   reservations with any of the terms of the Settlement. Such a positive reaction is quite rare in my

   over 30 years of class action experience.

           29.     Further, many Class members expressed a desire to cancel their enrollment in the

   Cross Country home warranty program once they were informed (via the Notice) that they were

   in fact enrolled.

           30.     The Settlement represents the substantial result of six years of hard-fought litigation.

   The Settlement made available to Class members (a) refunds of 77% of the premiums collected,

   approximately $25,460,542.66, and (b) injunctive relief to current CCHS customers who never

   used a plan, i.e., informing them that they can cancel if they wish (valued at more than

   $3,000,000). The litigation also resulted in Defendants stopping check solicitation marketing,

   which Defendants reasonably valued at $9,500,000. The settlement’s gross value is

   $39,898,431.48.

           31.     Throughout the litigation, my firm and our co-counsel have been proactive in

   seeking to protect the interests of prospective Class members and, ultimately, the Class.

   IV.     Wittels Law Attorneys Are Experienced in Consumer Class Actions

           32.     Wittels Law attorneys enjoy a very favorable reputation in the area of complex

   and class action litigation.

           33.     Wittels Law attorneys have successfully litigated complex class actions in federal

   and state courts all across the country, have been appointed class counsel in dozens of class action




                                                      10
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 11 of 18 PageID #: 12868




   cases, and are highly experienced and knowledgeable in the area of complex and class action

   litigation.

           34.    I have more than thirty years of class action experience and was one of the lead

   attorneys that obtained a record $250 million punitive damages award by a jury in the Southern

   District against Novartis Pharmaceuticals for gender discrimination in pay, promotion and

   pregnancy by the Company against its women sales representatives. An overview of my firm’s

   more significant past and present cases can be found in the firm’s resume attached hereto as

   Exhibit B.

   V.      Attorneys’ Fees and Costs

           35.    Wittels Law has committed significant resources to the intense six-year

   investigation and litigation of this case, brought viable claims and amended such claims as

   needed to defeat multiple dismissal motions, and aggressively pursued discovery to establish the

   evidence necessary to prevail on the merits in the event that this case had not settled.

           36.    A chart summarizing Wittels Law’s billable time performed on behalf of

   Plaintiffs and the Class in this case is attached hereto as Exhibit C. Altogether, Wittels Law

   devoted over 15,136 hours in the more than six years they spent investigating, prosecuting, and

   settling this case. In total with our co-counsel, the three law firms that prosecuted this case spent

   more than 16,034 hours on this matter.

           37.    The hours reported are reasonable for a case of this complexity and magnitude

   and were compiled from time records maintained by each attorney participating in the case.

   Based on my knowledge and experience, the rates charged by Wittels Law attorneys are within

   the range of rates normally and customarily charged in New York by attorneys with similar

   qualifications and experience in cases of this kind, and the time spent was reasonable and

   necessary to achieve the excellent result in this case.


                                                    11
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 12 of 18 PageID #: 12869




           38.     Before submitting this declaration, I carefully scrutinized Wittels Law’s time

   records and eliminated or reduced several entries based upon my billing judgment. In addition,

   Class Counsel is not billing for certain time worked on this matter by junior attorneys and is not

   billing for any paralegal or staff time, although over the six year course of this litigation these

   individuals’ efforts were substantial and contributed to the success of this action.

           39.     The total number of hours spent by Wittels Law’s attorneys alone rendering

   services through the date of this declaration multiplied by their current or last hourly rate equals

   $10,825,087.

           40.     The requested attorneys’ fees are not based solely on the extensive time and effort

   thus far expended but are also meant to compensate Class Counsel for time that they will be

   required to spend administering the Settlement in the future. Class Counsel anticipate spending

   additional time with respect to continuing communications with the Settlement Administrator in

   administering the Settlement, and responding to Class members’ inquiries, especially after checks

   are issued. Moreover, the additional injunctive component of the Settlement, which calls for

   Defendants to send out a negotiated and previously court-approved Notice to Current Enrollees of

   their right to cancel their plans (to be sent 30 days after the effective date of Final Approval), will

   likely engender more communications to Class Counsel. In Class Counsel’s experience,

   administering class settlements of this nature requires additional post-Fairness Hearing attorney and

   staff time.

           41.     In total with our co-counsel, the aggregate lodestar of the three law firms that

   prosecuted this matter for Plaintiffs and the Class amounts to $11,384,411. As described more

   fully in Plaintiffs’ accompanying Memorandum of Law, Plaintiffs’ counsel are not asking for a

   multiplier, although as can be seen from the six years of strenuous litigation which eventually




                                                      12
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 13 of 18 PageID #: 12870




   yielded this remarkable result, this is certainly a case that would have warranted a significant

   multiplier had Plaintiffs’ lodestar not exceeded the requested fee. Further, our co-counsel

   reduced the number of compensable hours through their exercise of billing judgment and their

   decision to forego payment for hours worked by some junior attorneys and paralegals.

           42.     In Class Counsel’s experience, law firms that represent plaintiffs in contingency

   consumer fraud matters in this Circuit typically charge their clients at least one third (33.33%) of

   their gross recoveries, exclusive of litigation expenses, and as set forth in the accompanying

   Memorandum of Law many courts in this District and elsewhere routinely approve one-third fee

   awards. Here, Class Counsel together are requesting one-third of only the monetary value

   obtained for Class members (i.e. the $25,460,542.66 in available refunds + the $1,637,888.82

   directly refunded to Class members as a result of Plaintiffs’ lawsuit), yielding a total fee award

   of $9,032,810.49.

           43.     The requested fee does not account for more than $12,500,000 in value of the

   significant equitable relief Class Counsel obtained in this litigation, or the approximately

   $300,000 Defendants have agreed to pay in providing notice to the Class. If the value of these

   additional sums obtained from Class Counsel’s prosecution of this lawsuit is factored into the

   $39,898,431.48 gross settlement benefit fund created by Class Counsel—as is customary in

   calculating class action contingency fees—the requested fee represents 22.63% of the total

   recovery. The requested fee is thus below comparable sums awarded in other class actions in

   this Circuit.

           44.     The proposed fee and expense award was disclosed in multiple rounds of Class

   notice. In addition, Class Counsel’s requested fee—for the more than 25 lawyers and staff from

   the three law firms that prosecuted this case for six years without any guarantee of




                                                    13
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 14 of 18 PageID #: 12871




   compensation—is 20.66% less than the fair-market value of Plaintiffs’ counsels’ lodestar. This

   represents a substantially discounted charge for the services Class Counsel rendered to Class

   members and consumers at large on a purely contingency basis.

          45.     Class Counsel undertook to prosecute this action without any assurance of

   payment for their services, litigating this case in the face of significant risk. Consumer fraud

   class actions are, by their very nature, complicated and time-consuming, and attorneys

   representing clients in these types of class actions inevitably must be prepared to make a

   tremendous investment of time, energy, and resources. Due also to the contingent nature of the

   customary fee arrangement, attorneys must be prepared to make this investment with the very

   real possibility of an unsuccessful outcome and no fee of any kind. Indeed, the facts and

   circumstances of this case presented numerous and substantial hurdles to a successful recovery

   on behalf of all Class members. Class Counsel stood to gain no compensation in the event the

   case was unsuccessful.

          46.     To date, Class Counsel has worked without compensation of any kind, has

   expended almost $500,000 in out of pocket litigation expenses, and their compensation is wholly

   contingent upon the result achieved.

          47.     The majority of Class Counsel’s cases are taken on pure contingency, and Class

   Counsel cover all out-of-pocket costs and expenses incurred. Thus, when Class Counsel spends

   time on contingency matters, they do so at significant cost and risk for the firm. Class Counsel

   frequently turns away cases, including hourly litigation matters and other contingency matters, in

   order to enable its attorneys to work on pending contingency matters, primarily class or

   collective actions.




                                                    14
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 15 of 18 PageID #: 12872




          48.     Payment of Class Counsel’s attorneys’ fees and expenses will also in no way

   diminish the recovery of Class members, which is another factor confirming the fairness of the

   Settlement. If the Court were to deny the requested award for fees and expenses, in whole or in

   part, none of the requested fees or expenses would be paid to the Class. To date Class Counsel has

   not received any reports from the Claims Administrator or from the Class members who contacted

   our firm as to any complaints about the proposed attorneys’ fees and expenses.

          49.     As part of the Settlement, Defendants have also agreed to pay up to $600,000.00

   to reimburse Class Counsel for their litigation expenses. My firm spent $493,134.76 in litigation

   expenses, and together all three law firms had $499,622.26 in expenses, with the bulk going

   toward experts, IT data hosting, and the high costs associated with the 38 depositions in 9 states

   throughout the country plus the Capitol: New York, Florida, California, South Carolina,

   Washington, Oregon, Arizona, Pennsylvania, Georgia, and Washington, D.C. Based on my

   knowledge and experience, all of these expenses were necessary and reasonable. Wittels Law’s

   expenses are summarized in Exhibit D. A table summarizing all Plaintiffs’ counsel’s cumulative

   expenses is also included in Exhibit D.

          50.     Class Counsel is based in Armonk, NY and our practice focuses on complex

   consumer protection and employment class action litigation. In our work we survey the status of

   consumer protection and employment class action litigation in the federal courts across the nation.

          51.     Complex, multi-state consumer protection class actions are not commonly

   brought in this District, and when they are class counsel is located in the Southern District or

   elsewhere. At all times this action was defended by out-of-district counsel and for the last three

   years it was primarily defended and negotiated by Morrison & Foerster LLP. Class Counsel’s

   requested hourly rates are both similar to rates awarded in other complex class actions in this




                                                    15
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 16 of 18 PageID #: 12873




   District and have also been repeatedly approved by courts in this District and beyond in similar

   litigations.

           52.    Lead Named Plaintiffs Margarita Delgado and William Sheppard chose to retain

   our law firm to prosecute this matter because of our experience, proximity to Brooklyn, and

   because of the lack of capable Brooklyn counsel. See attached Joint Declaration of Co-Lead

   Plaintiffs Margarita Delgado and William Sheppard attached hereto as Exhibit G.

           53.    The Lead Named Plaintiffs’ choice to seek legal services outside of this district

   has stood the test of time. A survey conducted this week by the attorneys at my firm of “Top

   Rated Class Action & Mass Torts Lawyers in Brooklyn, NY” on the Super Lawyers website

   demonstrates that none of the first 358 of 447 featured law firms contains a Brooklyn consumer

   class action specialist, and that only two of the 447 results display offices in Brooklyn (the

   Richman Law Group is #359, and the Stoll Glickman law firm is #409). See “Top Rated Class

   Action & Mass Tort Lawyers in Brooklyn, NY,” https://attorneys.superlawyers.com/class-action-

   and-mass-torts/new-york-metro/brooklyn/ (last visited July 18, 2019). Stoll Glickman, however,

   (https://www.stollglickman.com/) does not specialize in class actions. The Richman Law Group

   (https://richmanlawgroup.com/) has expertise in consumer class actions, but is incorrectly listed

   as having a Brooklyn office. Like all other qualified consumer class action firms, Richman Law

   Group does not have offices in this District. According to the Richman Law Group’s website,

   that firm maintains offices in Manhattan, San Francisco, and Washington D.C.

   VI.     Named Plaintiff Service Awards

           54.    As part of the Settlement, the parties negotiated service awards for the 31 Named

   Plaintiffs for their contributions to the litigation (up to a total of $310,000). The requested

   payments for each of the 31 Named Plaintiffs range from $1,000 to $20,000. The only two




                                                    16
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 17 of 18 PageID #: 12874




   individuals who will receive a $20,000 service award are the original Named Plaintiffs Margarita

   Delgado and William Sheppard, who spearheaded the litigation as the sole Plaintiffs in August

   2013. Twenty-two Named Plaintiffs who traveled to New York or other locations around the

   country and appeared for deposition, providing invaluable support through documentary

   evidence and testimony in presenting the class claims, will receive $11,000 each. The remaining

   seven Named Plaintiffs will receive between $1,000 and $6,000 for assisting Class Counsel in

   providing documents responsive to Defendants’ demands as well as responding to

   interrogatories. A chart detailing the requested service awards is in Exhibit E.

          55.     These service awards, which courts typically award Plaintiffs who contribute to a

   litigation’s success, are intended to recognize the time and effort devoted by the Plaintiffs in

   assisting counsel and facilitating a successful result. In our case, Plaintiffs submitted themselves

   to a lengthy search of their files and ESI and spent many hours each conferring with counsel on

   their experiences with Defendants. Plaintiffs reviewed and discussed with Counsel the

   pleadings, discovery demands, discovery responses, and memoranda of law.

          56.     The requested service awards are comparable to sums awarded in other class

   actions in this Circuit and have been disclosed to the Class. Moreover, the service award request

   was subject to arm’s length negotiations between the parties. To date we have not received any

   reports from the Claims Administrator or from the Class members who contacted our firm as to any

   complaints about the proposed service awards.

                                               EXHIBITS

          57.     Attached as Exhibit A is a true and correct copy of the parties’ proposed final

   Order approving the Settlement and dismissing this case with prejudice.

          58.     Attached as Exhibit B is a true and correct copy of the firm resume of Wittels

   Law.


                                                    17
Case 1:13-cv-04427-NGG-ST Document 425 Filed 07/20/19 Page 18 of 18 PageID #: 12875




          59.     Attached as Exhibit C is a true and correct copy of the chart summarizing Wittels

   Law’s billable time performed on behalf of Plaintiffs and the Class in this case.

          60.     Attached as Exhibit D is a true and correct copy of the chart summarizing Wittels

   Law’s expenses incurred in prosecuting this matter.

          61.     Attached as Exhibit E is a true and correct copy of the chart summarizing the

   service awards Defendants have agreed to pay.

          62.     Attached hereto as Exhibit F is a true and correct copy of the Declaration of

   Daniel Hymowitz.

          63.     Attached hereto as Exhibit G is a true and correct copy of the Declaration of Co-

   Lead Plaintiffs Margarita Delgado and William Sheppard.



          I declare under penalty of perjury that the foregoing is true and correct to the best of my

   knowledge.

   Dated: July 19, 2019
          Armonk, New York

                                                    Respectfully submitted,

                                                    /s/ Steven L. Wittels
                                                    Steven L. Wittels
                                                    WITTELS LAW, P.C.
                                                    18 Half Mile Road
                                                    Armonk, New York 10504
                                                    Telephone: (914) 319-9945
                                                    Facsimile: (914) 273-2563
                                                    slw@wittelslaw.com




                                                   18
